PER CURIAM.
On the trial in the lower court each party requested the court to instruct the jury to return a verdict in his favor, and thereby each affirmed there was no disputed question of fact which could operate to deflect or control the question of law. See Beuttell v. Magone, 157 U. S. 157, 15 Sup. Ct. 566, 39 L. Ed. 654. The trial judge gave the peremptory instruction in favor of the defendant, and therein followed McDade v. The Bossier Levee Board, 109 Ra. 627, 33 South. 628, and Hall v. Revee Board, 111 Ra. 913, 35 South. 976.
The ruling of the trial judge was correct, and the judgment of the Circuit Court is affirmed.